Citation Nr: 1125946	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  10-22 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS), to include vertigo, depression, fatigue, anxiety, and weakness in the legs, as a result of exposure to herbicides and/or as secondary to infectious mononucleosis.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in June 2009.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this appeal.  However, in a February 2010 statement in support of the claim (VA Form 21-4138), the Veteran reported  that he is receiving social security disability benefits.  Since the precise nature of the Veteran's medical history may be relevant in the present case, the Veteran's Social Security Administration (SSA) records should be obtained.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, the RO should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2)(2010).

The Veteran claims entitlement to service connection for MS based on his contention that his in-service diagnosis of infectious mononucleosis increased his risk of getting MS.  He has submitted evidence in the form of internet articles that reflect that a diagnosis of mononucleosis can increase the risk of contracting MS.  In April 2010, he underwent a VA examination with the purpose of obtaining a nexus opinion regarding whether it is as likely as not (a 50 percent or greater probability) that his MS began during or is causally linked to his in-service diagnosis of infectious mononucleosis.  The Veteran's representative argues that the examination report is inadequate because the examiner failed to render the necessary medical opinion.  The representative points out that the examiner merely indicated that he read the 2006 medical article from the Annals of Neurology; and that the examiner called attention to the fact that the article does not speak to whether mononucleosis causes MS (only that it addresses whether such a diagnosis increases the risk of getting MS).  In so doing, the representative argues that the examiner failed to render an opinion on the central issue in the case: whether it is as likely as not (a 50 percent or greater probability) that the Veteran's MS began during or is causally linked to his in-service diagnosis of infectious mononucleosis.  The representative requests a new examination to more adequately address the question.  In view of the need to return the case for Social Security records, the Board believes is reasonable to afford the Veteran another examination to ensure that VA's duty to assist the Veteran is met.       

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's MS.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's MS began during or is causally linked to any incident of service, to include his in-service diagnosis of infectious mononucleosis.

If the examiner finds that it is at least as likely as not that the Veteran's MS began during or is causally linked to any incident of service, then the examiner should opine whether or not the Veteran's MS causes the Veteran to be unable to secure or follow a substantially gainful occupation

The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings and the medical research provided by the Veteran.  

3.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for MS; and whether the Veteran is entitled to a TDIU.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.           

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


